DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1498251 (Park) (US 2017/0001853 is an English translation and paragraph citations are found in the ‘853 publication).
Regarding claims 1 and 8: Park discloses a beverage receptacle (10, figs 1A and 2A) comprising: a receptacle main body (11, fig 2A) including a bottom surface (i.e. the bottom of 14 and 12, fig 2a), in which an injection port is formed (near lead line 13, fig 2a) and a sidewall (i.e. the side of 14, fig 2a) surrounding the bottom surface; and a valve (at lead line 20, fig 2a) at which the injection port is installed, wherein: the valve includes a cover part (21, fig 2b) configured to open and close the injection port, a blade part (28, figs 1C, 2A, 2B) disposed at a lower portion of the cover part, and an elastic part (i.e. elastic arms 29, ¶¶0061,0063-0066, figs 2a-4)  disposed between the cover 
Regarding claims 4: Park, as applied above, discloses that the cover part is formed to be convex upward (see figs 2a, 2b, & 3).
Regarding claims 7: Park, as applied to claim 1 above, discloses that a lower end of the injection hole is disposed higher than a lower surface (i.e. the bottom of 14, fig 2a) of the bottom surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, in view of US 2014/0166154 (Steen).
Regarding claim 6: Park, as applied above, does not disclose that the blade part is formed to be concave downward.  Steen, however, discloses a condimaent container (62, fig 6D) with a bottom port that is sealed by a cover part (68b, fig E) on the interior side of the container, and by a blade part (68a, fig 6E) on the exterior portion of the bottom (¶0077).  The blade part (68a) of Steen is directly analogous to the blade part of Park because they both seal the exterior side of a port located in the bottom of a container.
Steen teaches that the cover part (68a) is formed to be concave downward (see figs 6D, 6E, ¶0077).  Steen further teaches that the cover part (68a) is shaped to form a seal on the bottom of the container (¶0077).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the cover part of Park concave downward, as taught by Steen, because it is a shape that is known to be useful for creating a seal on the bottom of a container.
Allowable Subject Matter
Claims 2, 3, 5, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.  Additional references with bottom fill containers are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DON M ANDERSON/Primary Examiner, Art Unit 3733